DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claim 1 (and similarly claims 9 and 17):
“the sample sentence having the same or similar semantics as the input sentence” in lines 8-9 is interpreted as referring to “a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences” in lines 6-7 (that is determined to exist) and not to “a sample sentence having the same or similar semantics as the input sentence among the cached sampled sentences” in lines 4-5 (which may or may not exist).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
As per Claim 1:
matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences” (lines 3-5 of claim 1) and “in response to determining that there is no sample sentence having the same or similar semantics as the input sentence” (lines 10-11 of claim 1) is unusual because the plain meaning of “semantically matching the input sentence with cached sample sentences” (given the plain meaning of “matching” requiring that two entities are matched) requires that there is necessarily a match between the input sentence and multiple cached sample sentences.  More specifically, given the plain meaning of “semantically matching the input sentence with cached sample sentences”, it is impossible for the “in response to determining that there is no sample sentence having the same or similar semantics as the input sentence” condition to be satisfied (because there are necessarily multiple matches between the input sentence and multiple cached sample sentences, and if the sentences match, then their semantics are logically the same), and the matching would not be “determining whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences” (because it is not possible for there to be no sample sentence with the same or similar semantics as the input sentence when there are necessarily multiple matches).  It is fairly clear, given the context, that Applicant meant for “matching” to have meaning similar to “comparing” so that there may or may not be a match between the input sentence and one or more of the cached sample sentences, but as claimed, the term “matching”, given its plain meaning, requires a match to exist.
whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences”, the “matching” is at least suggested (if not implied) to lead to a match between the input sentence and one of the cached sample sentences (as opposed to matching the input sentence with something else “with”/using the cached sample sentences such that there may be no cached sample sentence that matches the input sentence).
For the purposes of applying art, the examiner has interpreted “matching” in “semantically matching” as --comparing—(such that the “semantically matching” may or may not lead to a match being detected/identified)
“the response content of the input sentence” in the 4th to last line to the 3rd to last line of claim 1 is ambiguous.  As claimed it can refer to either the “cached response content” which is acquired “as response content of the input sentence” or to the “response content of the input sentence” that is “receiv[ed]… from the server”.  It is fairly clear that Applicant meant to refer to the “response content of the input sentence” that is “receiv[ed]… from the server” but as claimed this phrase is still linguistically ambiguous.
“the response content of the input sentence” at the end of claim 1 has the same ambiguity discussed in the previous paragraph.  It is fairly clear that Applicant meant to refer to the cached response content “in response to determining that there is a sample sentence having the same or similar semantics as the input sentence among the 

	Claim 2 recites “the response content of the input sentence” (end of claim 2) which is ambiguous (same issue as discussed in the rejection of claim 1).
	
Claim 3 recites “the response content of the input sentence” (recited twice, once in lines 2-3 and once at the end of claim 3) which is ambiguous (same issue as discussed in the rejection of claim 1).

Claim 4 recites “the response content of the input sentence” (recited twice, once in lines 2-3 and once in the 2nd to last line) which is ambiguous (same issue as discussed in the rejection of claim 1).

	As per Claim 5:
Claim 5 includes the same issue as claim 1 discussed in the first two paragraphs of the 112 rejection of claim 1, above, because claim 5 recites “semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among 
	Applicant appears to have intended to recite “acquiring a word vector of one or more words in each sample sentence according to a word segmentation result of each sample sentence and the cached word vectors” (lines 7-9) to refer to where, for each sample sentence, a word vector of one or more words in the sample sentence is acquired according to a word segmentation result for the sample sentence and the cached word vectors (i.e. if there are two sample sentences A and B, then a word vector of word[s] in sample sentence A is acquired based on a word segmentation results for sample sentence A and the cached word vectors, and a word vector of word[s] in sample sentence B is acquired based on a word segmentation result for sample sentence B and the cached word vectors), but as claimed, the plain meaning of “acquiring a word vector of one or more words in each sample sentence according to a word segmentation result of each sample sentence and the cached word vectors” refers to where a single word vector is acquired for one or more words, where the one or more words are in every sample sentence and the one word vector is acquired according to a singular word segmentation result that is a word segmentation result corresponding to every sample sentence, and according to the cached word vectors.  
	Similarly, “generating a sentence vector of each sample sentence according to the word vector of the one or more words in each sample sentence” (lines 12-13), given its plain meaning, refers to where one sentence vector that is a sentence vector for every sample sentence.
	“performing a similarity calculation on the input sentence and each sample sentence” (5th to last line to 4th to last line) also refers to a single similarity calculation performed on the input sentence and on each sample sentence (not one similarity calculation per input-sentence-sample-sentence “pair”)
	Similarly, “the sentence vector of each sample sentence” (4th to last line to 3rd to last line), given its plain meaning, refers to one sentence vector that is a sentence vector of every sample sentence.
	This claim is linguistically fine, but if the plain meaning is inconsistent with what Applicant intended to claim, it would be best if Applicant amended the claim to more accurately reflect Applicant’s intent.

	Claim 6 recites “generating a sentence vector of each sample sentence according to the word vector of the one or more words in each sample sentence” (lines 3-4) and “encoding the word vector of the one or more words in each sample sentence” (4th to last line to 3rd to last line) and “the sentence vector of each sample sentence” (last 2 lines) which, like the phrases discussed in the rejection of claim 5, are linguistically fine, but may have a plain meanings that are inconsistent with Applicant’s intent.

twice, once in line 2 and once in line 4) is ambiguous (same issue as discussed in the rejection of claim 1).

	As per Claim 8, “the response content of the cached sample sentences” (last 2 lines) lacks antecedent basis (claim 1 recites “cached response content corresponding to the sample sentence having the same or similar semantics as the input sentence”, and “response content of the cached sample sentences” is recited in claim 2 but claim 8 depends on claim 1 and not on claim 2)

	Claim 9 includes the same issues as claim 1 (“the response content acquired” at the end of claim 9 is still ambiguous because its antecedent basis “the response content of the input sentence [which] is acquired by the server…” [4th to last line of claim 9] is ambiguous) 

	Claims 10-16 include the same issues as claims 2-8, respectively.

	Additionally, for claim 12, “the minimum acquisition frequency” (line 10) lacks antecedent basis.
“the minimum acquisition frequency” (end of claim 12) also lacks antecedent basis.  As claimed it could refer to “the minimum acquisition frequency” in line 10 which lacks antecedent basis or to “a minimum acquisition frequency” in the 4th to last line to rd to last line of claim 12 which is not necessarily the same minimum acquisition frequency as the one in line 10.
Amending “the minimum acquisition frequency” in line 10 to recite –a minimum acquisition frequency— and amending “a minimum acquisition frequency” in the 4th to last line to 3rd to last line of claim 12 to recite –the minimum acquisition frequency—should suffice to resolve the antecedent basis and ambiguity issues pertaining to “minimum acquisition frequency”.

As per Claim 17:
Claim 17 includes the same issue as claim 1 discussed in the first two paragraphs of the 112 rejection of claim 1, above.
“the response content of the input sentence” in the last line of claim 17 is ambiguous (line 13 recites “response content of the input sentence” and the 2nd to last line recites “response content of the input sentence”, and these two recitations of “response content of the input sentence” do not necessarily refer to the same “response content of the input sentence” and it is not clear which “response content of the input sentence” is the one that “the response content of the input sentence” in the last line of claim 17 is supposed to refer to).

Claim 18 recites where “the processor is further configured to: update the knowledge base according to the received input sentence and the acquired response content of the input sentence” where “the processor” lacks antecedent basis, and the server, and not the processor.  
Additionally, to the extent that Applicant meant to refer to a processor in the terminal device (see e.g. claim 9 which recites “A terminal device, comprising:… a processor…”) it seems unusual for a processor on the client side to update a knowledge base stored on the server side (since servers are typically more powerful than client devices and perform their own functions) based on “the acquired response content of the input sentence” which was acquired by the server according to the knowledge base.  More specifically, it seems unusual to “update the knowledge base according to the received input sentence and the acquired response content of the input sentence” when “the acquired response content of the input sentence” was acquired according to the knowledge base (which suggests that the knowledge base already had some sort of knowledge needed to understand the input sentence and to acquire the response content of the input sentence such that the knowledge base seems like something that would not need to be updated based on either the input sentence or the response content of the input sentence).

As per Claim 19, “the response content of the cached sample sentences” (lines 6-7) lacks antecedent basis.
“the update request message” (3rd to last line) is ambiguous (line 3 recites “an update request message” and the 5th to last line recites “an update request message” and these two recitations do not necessarily refer to the same “update request message”)

	The dependent claims include the issues of their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2019/0354630), hereafter Guo, in view of Petrov et al. (US 2015/0161996), hereafter Petrov, Ducatel et al. (US 2012/0303358), hereafter Ducatel, and Tseretopoulos et al. (US 2019/0103102), hereafter Tseretopoulos.

As per Claim 1, 9, and 20, Guo suggests (along with its terminal device and medium equivalents) A method performed by a terminal device, comprising:… matching… input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences; in response to determining that there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, acquiring cached response content corresponding to the sample sentence having the same or similar semantics as the input sentence as response content of the input sentence; in response to determining that there is no sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, sending the input sentence to a server, and receiving response content of the input sentence from the server… and responding to the input sentence according to the response content of the input sentence (Figures 3 and 5; paragraphs 21, 41, 43, 59-65, 67, 73-78; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“A method performed by a terminal device,”: paragraphs 41, 62, 67, 73-78, Figures 3 and 5; a Q&A device [“terminal device”] performs a method that includes receiving a question from a user and providing an answer to the question to the user, where the terminal device can be a computer.  Paragraphs 73-78 describe where functions/acts “in the flowchart and/or block diagram block or blocks” [paragraphs 77-78] are implemented by a processor of a computer executing instructions, where instructions can be stored in a computer readable storage medium.  Figure 5 and paragraphs 62 and 67 depicts a flowchart including, among other things, receiving a query from a user and providing an answer to a query to the user [i.e. functions of the Q&A device of paragraph 41].  These portions thus suggest an embodiment of the Q&A device [“terminal device”] which is a computer which includes a memory storing instructions and a processor which executes the instructions in the memory to perform the functions of the Q&A device [and thus suggests the terminal device and non-transitory computer-readable storage medium of claims 9 and 20]

“in response to determining that there is no sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, sending the input sentence to a server, and receiving response content of the input sentence from the server… “: Figures 3 and 5; paragraphs 21, 41, 43, 59-65, and 67; if a match is not found between the user question and any frequently asked question in the local cache, the Q&A device sends the user’s question to a “cloud service” at a server and receives an answer from the “cloud service” at the server to be provided to the user [where the answer is an answer to the user’s question, i.e. “response content of the input sentence”].  Paragraph 21 describes where “Otherwise” [relative to “If the question is found in the local”, which logically means when the question is not found in the local [at least suggested to be because there is no matching question in the local cache], “the question” [i.e. the user question] is sent to a cloud service.  Figure 5 and paragraphs 63-65 and 67 similarly describe sending a request to a cloud service requesting an answer to the question [paragraph 65] if there is no match [paragraph 63, where Figure 5 depicts where no match at element 508 leads, eventually, to elements 518, 526 and 
“and responding to the input sentence according to the response content of the input sentence”: Figures 3 and 5; paragraphs 21, 41, 43, 59-65, and 67; providing the answer in the local cache [as an answer to the user’s question, i.e. “as response content of the input sentence”] corresponding to the frequently asked question that matches the user question [if there is a matching frequently asked question in the local cache, see paragraph 62] and providing the answer from the server [as an answer to the user’s question, i.e. “as response content of the input sentence”, if there is no matching frequently asked question in the local cache, see paragraphs 63-65 and 67].  Also of relevance [for claims 7 and 15] is that paragraph 21 at least suggests where a response provided by a device [provided to a user in response to a question] is provided via audio output.)
Guo does not, but Petrov suggests A method performed by a terminal device, comprising: performing voice recognition on collected voice signals to acquire an input sentence;… matching the input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences; in response to determining that there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, acquiring cached response content corresponding to the sample sentence having the same or similar semantics as the input sentence as response content of the input sentence; in response to determining that there is no sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, sending the input sentence to a server, and receiving response content of the input sentence from the server,…and responding to the input sentence according to the response content of the input sentence (Figure 1; paragraphs 35-36;
Guo [in paragraph 59] describes where a user can interact with the Q&A device via voice input or text input and where a question is “in the input” where “an input” can be, for example, “a voice or text input” [suggesting where the user question can either be in text or voice form].
Petrov [Figure 1 and paragraphs 35-36] describes where a text input representing a question [that may be input by a user] can be obtained from speech-to-text of a speech input [where speech to text is a common form of speech/”voice” recognition], where a question which may be a string of characters [at least suggested to be text based on antecedent basis of “the question” in line 4 of paragraph 36] may be transmitted to a computing device 200 [suggesting that speech-to-text processing is performed at the computing device 104, and where the text question generated by the speech-to-text processing is sent to the computing device 200] and where an answer to the question is determined based on analyzing the text representing the question.
Petrov thus suggests “A method performed by a terminal device, comprising: performing voice recognition on collected voice signals to acquire an input sentence;… the input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences; in response to determining that there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, acquiring cached response content corresponding to the sample sentence having the same or similar semantics as the input sentence as response content of the input sentence; in response to determining that there is no sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, sending the input sentence to a server, and receiving response content of the input sentence from the server,…and responding to the input sentence according to the response content of the input sentence”: where the user’s question [which can be in text form and which is compared/matched to frequently asked questions in the local cache or is sent to a cloud server to obtain, from the cloud server, an answer to the question] in Guo is more specifically a text question [“input sentence”] generated by performing speech-to-text [“voice recognition”] on a question spoken by a user at the Q&A device [i.e. by the “terminal device”])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of user-input text question with another because the prior art teaches the claimed invention except for the substitution of a user-input text question which is not necessarily generated by client-side speech-to-text with a user-input text question which is.  Petrov suggests that a user-input text question which is generated by client-side speech-to-text was known in the art.  One of ordinary skill in the art could have substituted one type of user-input text 
	Guo, in view of Petrov, do not, but Ducatel suggests semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences; (paragraphs 10, 17, 40-44 and 56;
Ducatel describes [in paragraphs 10 and 56] where a submitted question/query can be analyzed and compared with queries held in a document retrieval system to determine if the submitted question has sufficient semantic similarity to one [or more] of the queries held in the document retrieval system, and if so, documents which are pertinent to the query [or queries] are returned to the user who submitted the question [similar to how the associated answer for a matching frequently asked question in Guo is provided to the user].  “If the submitted question has sufficient semantic similarity to one [or more] of the queries held within the document retrieval system” [paragraph 56] 
	Ducatel thus suggests “semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences;”: where the matching/comparison of the user input question [a speech-to-text-generated text input question in the Guo/Petrov combination] to frequently asked question[s] in the local cache is more specifically a semantic similarity matching/comparison [i.e. “semantically matching”] that matches/compares, for each/every one of the frequently asked questions in the local cache [“cached sample sentences”], the user input question to the frequently asked question in the local cache by determining the semantic similarity between the user input question and the frequently asked question, and by determining whether the semantic similarity between the user input question and the 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of user-question-to-stored-question comparison with another because the prior art teaches the claimed invention except for the substitution of user-question-to-stored-question comparison which does not necessarily determine, for each of a plurality of stored questions, how semantically similar the user question and the stored question are with user-question-to-stored-question comparison which does.  Ducatel teaches that user-question-to-stored-question comparison which determines, for each of a plurality of stored questions, how semantically similar the user question and the stored question are was known in the art.  One of ordinary skill in the art could have substituted one type of user-question-to-stored-question comparison with another to obtain the predictable results of a Q&A user computer device which receives a input question from a user, determines if there is a matching frequently asked question that matches the input question in a local cache containing frequently-asked-question/answer pairs, and if there is a matching frequently asked question in the local cache, provides an answer associated with the matching frequently asked question to the user, and if there is no matching frequently asked question in the local cache, sends the input question to a cloud server, receives an answer to the input question from the cloud server, and provides the answer received from the cloud server to the user (as per Guo) where the input question is an input text question that is generated by performing speech-to-text processing on a question spoken by the user at the Q&A user computer device (as per Petrov) where the 
Guo, in view of Petrov and Ducatel, do not, but Tseretopoulos suggests wherein the response content of the input sentence is acquired by the server through semantic understanding of the input sentence according to a knowledge base stored on the server (Figure 1; paragraphs 38, 40, 49, 52, 76-77;
Tseretopoulos describes where a “server-side” system [conversational analysis system 102 in Figure 1] receives an input from a client device input which can be text or audio is analyzed to determine an intent [e.g., a particular question to which a response may be generated] and generating a response based on the determined intent [paragraph 40], where a result of intent determination can be a set of lexical semantics of a received input which can be provided to a response analysis engine [paragraph 49], where a determined intent of the received input can be provided to a response analysis engine which determines an ideal response, where the response analysis engine determines a responsive answer to a question when the determined intent is a question, where the answer is provided to an NLG engine for generation of a sentence [at least suggested to be an answer sentence], and generates a response to the determined intent [paragraph 52] and where a conversational input which is analyzed to determine an intent can be text or audio [paragraphs 76-77] and where intent can be used to 
Paragraphs 49 and 52 suggest where the determined intent includes semantic information of the received input because paragraph 52 describes where the determined intent is provided to a response analysis engine and paragraph 49 describes where “the result of the intent determination can be a set of lexical semantics of the received input” [semantic information] “can then be provided to the response analysis engine” [i.e. both the set of lexical semantics which are the result of the intent determination and the determined intent are provided to the same response analysis engine, which suggests that the determined intent is “the result of the intent determination which includes the set of lexical semantics].  Paragraph 77 further suggests where the determined intent [which is suggested to be semantic information as per paragraphs 49 and 52] reflects/indicates the meaning of the input because it states that “The intent associated with the input… can be used to determine meaning of a particular request associated with the conversational input” [the meaning of the input logically can’t be determined from the intent if the intent contained no information about the meaning of the input].  The determined intent is thus suggested to be a form of “understanding” of the “semantics” of the input which is determined.  
Paragraph 46 describes where operations of the conversational analysis system are performed by a processor included in the conversational analysis system executing instructions, and paragraph 47 describes where software instructions can be stored in a non-transitory medium, and paragraph 24 describes where a system comprising “at least one process” [at least suggested to be “at least one processor”] “and a memory 
Additionally/alternatively, all data that exists in the conversational analysis system can be interpreted as a “base” of “knowledge” that is “stored” in the conversational analysis system.
Additionally/alternatively, the specific portion of the memory storing software instructions used particularly to perform the intent determination can be interpreted as the claimed “knowledge base”
Tseretopoulos suggests “wherein the response content of the input sentence is acquired by the server through semantic understanding of the input sentence according to a knowledge base stored on the server”: where, in the Guo/Petrov/Ducatel combination, the cloud server which receives the speech-to-text-generated text user’s question [“the input sentence”] which is not matched to [i.e. not determined to be sufficiently semantically similar to] a frequently asked question in the local cache and provides an answer to the user’s question to the Q&A device more specifically determines the intent of the speech-to-text-generated text user’s question [i.e. the intent of “the input sentence”, where the intent includes semantic information indicating the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of server-side question answering with another because the prior art teaches the claimed invention except for the substitution of server-side question answering which does not necessarily determine an answer to a question based on semantic understanding of the question with server-side question answering which does.  Tseretopoulos suggests that server-

 A voice interaction system, comprising: a terminal device configured to:… match… input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, in response to determining that there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, acquire cached response content corresponding to the sample sentence having the same or similar semantics as the input sentence, in response to determining that there is no sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, send the input -37-sentence to a server, and receive response content of the input sentence from the server, and respond to the input sentence according to the response content of the input sentence; and the server configured to: receive the input sentence from the terminal device,…and send the response content of the input sentence to the terminal device (Figures 3 and 5; paragraphs 21, 41, 43, 59-65, 67, 73-78; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to each limitation identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
“A voice interaction system comprising: a terminal device, configured to:”: paragraphs 21, 41, 43, 59-65, 67, 73-78, Figures 3 and 5; a Q&A device [“terminal device”] is configured to perform a method that includes receiving a question from a user and providing an answer to the question to the user, where the terminal device can 
“… match… input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input 
“in response to determining that there is no sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, send the input sentence to a server, and receiving response content of the input sentence from the server,“: Figures 3 and 5; paragraphs 21, 41, 43, 59-65, and 67; if a match is not found between the user question and any frequently asked question in the local cache, the Q&A device sends the user’s question to a “cloud service” at a server and receives an answer from the “cloud service” at the server to be provided to the user [where the answer is an answer to the user’s question, i.e. “response content of the input sentence”].  Paragraph 21 describes where “Otherwise” [relative to “If the question is found in the local”, which logically means when the question is not found in the local [at least suggested to be because there is no matching question in the local cache], “the question” [i.e. the user question] is sent to a cloud service.  Figure 5 and paragraphs 63-65 and 67 similarly describe sending a request to a cloud service requesting an answer to the question [paragraph 65] if there is no match [paragraph 63, where Figure 5 depicts where no match at element 508 leads, eventually, to elements 518, 526 and 528].  Paragraph 43, 59, and 67, and Figure 3, describe where Q&A cloud services are implemented by a Q&A system in a server [suggesting that sending the question to a cloud service sends the question to the server and where the answer from the cloud 
“and respond to the input sentence according to the response content of the input sentence”: Figures 3 and 5; paragraphs 21, 41, 43, 59-65, and 67; providing the answer in the local cache [as an answer to the user’s question, i.e. “as response content of the input sentence”] corresponding to the frequently asked question that matches the user question [if there is a matching frequently asked question in the local cache, see paragraph 62] and providing the answer from the server [as an answer to the user’s question, i.e. “as response content of the input sentence”, if there is no matching frequently asked question in the local cache, see paragraphs 63-65 and 67]
“and the server configured to: receive the input sentence from the terminal device… and send the response content of the input sentence to the terminal device”: Figures 3 and 5; paragraphs 21, 41, 43, 59-65, and 67; if a match is not found between the user question and any frequently asked question in the local cache, the Q&A device sends the user’s question to a “cloud service” at a server [such that the server is configured to “receive the input sentence from the terminal device”] and receives [as a result of the server sending “the response content of the input sentence to the terminal device”] an answer from the “cloud service” at the server to be provided to the user [where the answer is an answer to the user’s question, i.e. “response content of the input sentence”].  Paragraph 21 describes where “Otherwise” [relative to “If the question is found in the local”, which logically means when the question is not found in the local [at least suggested to be because there is no matching question in the local cache], “the question” [i.e. the user question] is sent to a cloud service.  Figure 5 and paragraphs 63-
Guo does not, but Petrov suggests A voice interaction system, comprising: a terminal device configured to: perform voice recognition on collected voice signals to acquire an input sentence,… match the input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, in response to determining that there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, acquire cached response content corresponding to the sample sentence having the same or similar semantics as the input sentence, in response to determining that there is no sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, send the input -37-sentence to a server, and receive response content of the input sentence from the server, and respond to the input sentence according to the response content of the input sentence; and the server configured to: receive the input sentence from the terminal device,… and send the response content of the input sentence to the terminal device (Figure 1; paragraphs 35-36;
Guo [in paragraph 59] describes where a user can interact with the Q&A device via voice input or text input and where a question is “in the input” where “an input” can be, for example, “a voice or text input” [suggesting where the user question can either be in text or voice form].
Petrov [Figure 1 and paragraphs 35-36] describes where a text input representing a question [that may be input by a user] can be obtained from speech-to-text of a speech input [where speech to text is a common form of speech/”voice” recognition], where a question which may be a string of characters [at least suggested to be text based on antecedent basis of “the question” in line 4 of paragraph 36] may be transmitted to a computing device 200 [suggesting that speech-to-text processing is performed at the computing device 104, and where the text question generated by the speech-to-text processing is sent to the computing device 200] and where an answer to the question is determined based on analyzing the text representing the question.
Petrov thus suggests “A voice interaction system, comprising: a terminal device configured to: perform voice recognition on collected voice signals to acquire an input sentence,… match the input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, in response to determining that there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences, acquire cached response content corresponding to the sample sentence having the same or similar semantics as the input sentence, in the input sentence among the cached sample sentences, send the input -37-sentence to a server, and receive response content of the input sentence from the server, and respond to the input sentence according to the response content of the input sentence; and the server configured to: receive the input sentence from the terminal device,… and send the response content of the input sentence to the terminal device”: where the user’s question [which can be in text form and which is compared/matched to frequently asked questions in the local cache or is sent to a cloud server to obtain, from the cloud server, an answer to the question] in Guo is more specifically a text question [“input sentence”] generated by performing speech-to-text [“voice recognition”] on a question spoken by a user at the Q&A device [i.e. by the “terminal device”], where the cloud server is “configured to: receive the input sentence from the terminal device,… and send the response content of the input sentence to the terminal device” [i.e. the speech-to-text-generated text question “input sentence” which is sent from the Q&A device to the cloud server is received by the cloud server, and the answer to the speech-to-text-generated text question is sent by the cloud server to the Q&A device])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of user-input text question with another because the prior art teaches the claimed invention except for the substitution of a user-input text question which is not necessarily generated by client-side speech-to-text with a user-input text question which is.  Petrov suggests that a user-input text question which is generated by client-side speech-to-text was known in 
	Guo, in view of Petrov, do not, but Ducatel suggests semantically match the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences; (paragraphs 10, 17, 40-44 and 56;
Ducatel describes [in paragraphs 10 and 56] where a submitted question/query can be analyzed and compared with “the queries held in a document retrieval system” [i.e. “a number of queries” to which a submitted question/question is compared with, as per paragraph 56] to determine if the submitted question has sufficient semantic similarity to one [or more] of the queries held in the document retrieval system, and if so, documents which are pertinent to the query [or queries] are returned to the user who or more] of the queries held within the document retrieval system” [paragraph 56] suggests where the submitted question is compared with every/each one of the multiple “number of queries” that are held within the document retrieval system, because, in order to accurately assess which of the “number of queries” held in the document retrieval system do or do not match the submitted question [thereby accurately determining which one or more of “the” queries held in the document retrieval system match the submitted question], the submitted question logically needs to be compared with every/each one of the multiple queries held within the document retrieval system.  Ducatel [paragraphs 17 and 40-44] further describes where semantic similarity between text passages can be numeric quantities [a PSSM from 0 to 1], and where text passages can be a complete sentence [paragraph 17], and where a numerical indication of semantic similarity [the PSSM] can be calculated [paragraph 40].
	Ducatel thus suggests “semantically match the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences;”: where the matching/comparison of the user input question [a speech-to-text-generated text input question in the Guo/Petrov combination] to frequently asked question[s] in the local cache is more specifically a semantic similarity matching/comparison [i.e. “semantically matching”] that matches/compares, for each/every one of the frequently asked questions in the local cache [“cached sample sentences”], the user input question 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of user-question-to-stored-question comparison with another because the prior art teaches the claimed invention except for the substitution of user-question-to-stored-question comparison which does not necessarily determine, for each of a plurality of stored questions, how semantically similar the user question and the stored question are with user-question-to-stored-question comparison which does.  Ducatel teaches that user-question-to-stored-question comparison which determines, for each of a plurality of stored questions, how semantically similar the user question and the stored question are was known in the art.  One of ordinary skill in the art could have substituted one type of user-question-to-stored-question comparison with another to obtain the predictable results of a system including a cloud server and a Q&A user computer device which receives a input question from a user, determines if there is a matching frequently asked question that matches the input question in a local cache containing frequently-asked-question/answer pairs, and if there is a matching frequently asked question in the local cache, provides an answer associated with the matching frequently asked question to the user, and if there is no matching frequently asked question in the local cache, sends the input question to the cloud server, receives an answer to the input question from the 
Guo, in view of Petrov and Ducatel, do not, but Tseretopoulos suggests the server configured to: receive the input sentence from the terminal device, perform semantic understanding of the input sentence according to a knowledge base stored on the server to acquire response content of the input sentence, and send the response content of the input sentence to the terminal device (Figure 1; paragraphs 38, 40, 49, 52, 76-77;
Tseretopoulos describes where a “server-side” system [conversational analysis system 102 in Figure 1] receives an input from a client device input which can be text or audio is analyzed to determine an intent [e.g., a particular question to which a response may be generated] and generating a response based on the determined intent [paragraph 40], where a result of intent determination can be a set of lexical semantics of a received input which can be provided to a response analysis engine [paragraph 49], where a determined intent of the received input can be provided to a response analysis engine which determines an ideal response, where the response analysis engine 
Paragraphs 49 and 52 suggest where the determined intent includes semantic information of the received input because paragraph 52 describes where the determined intent is provided to a response analysis engine and paragraph 49 describes where “the result of the intent determination can be a set of lexical semantics of the received input” [semantic information] “can then be provided to the response analysis engine” [i.e. both the set of lexical semantics which are the result of the intent determination and the determined intent are provided to the same response analysis engine, which suggests that the determined intent is “the result of the intent determination which includes the set of lexical semantics].  Paragraph 77 further suggests where the determined intent [which is suggested to be semantic information as per paragraphs 49 and 52] reflects/indicates the meaning of the input because it states that “The intent associated with the input… can be used to determine meaning of a particular request associated with the conversational input” [the meaning of the input logically can’t be determined from the intent if the intent contained no information about the meaning of the input].  The determined intent is thus suggested to be a form of “understanding” of the “semantics” of the input which is determined.  

Additionally/alternatively, all data that exists in the conversational analysis system can be interpreted as a “base” of “knowledge” that is “stored” in the conversational analysis system.
Additionally/alternatively, the specific portion of the memory storing software instructions used particularly to perform the intent determination can be interpreted as the claimed “knowledge base”
Tseretopoulos suggests “the server configured to: receive the input sentence from the terminal device, perform semantic understanding of the input sentence according to a knowledge base stored on the server to acquire response content of the input sentence, and send the response content of the input sentence to the terminal 


As per Claim 18, Guo, in view of Petrov, and Ducatel, do not, but Tseretopoulos suggests wherein: the processor is further configured to: update the knowledge base according to the received input sentence and the acquired response content of the input sentence (Figure 1; paragraphs 38, 40, 49, 52, 76-77;
Same combination as discussed in the rejection of claim 17, above, where Tseretopoulos suggests “the server configured to: receive the input sentence from the terminal device, perform semantic understanding of the input sentence according to a knowledge base stored on the server to acquire response content of the input sentence, and send the response content of the input sentence to the terminal device”: where, in the Guo/Petrov/Ducatel combination, the cloud server which receives the speech-to-text-generated text user’s question [“the input sentence”] which is not matched to [i.e. not determined to be sufficiently semantically similar to] a frequently asked question in the local cache and provides an answer to the user’s question to the Q&A device more specifically determines the intent of the speech-to-text-generated text user’s question [i.e. the intent of “the input sentence”, where the intent includes semantic information indicating the meaning of the particular question that the user has asked], and determines/generates/”acquires”, based on the determined intent, the answer received by the Q&A device from the cloud server [i.e. “the response content of the input 
Tseretopoulos further suggests “wherein: the processor is further configured to: update the knowledge base according to the received input sentence and the acquired response content of the input sentence”: Particularly for the interpretation of “knowledge base” that refers to all data in the cloud server, by determining/generating/”acquiring”, based on the determined intent, the answer received by the Q&A device from the cloud server [i.e. “the response content of the input sentence” if there is no matching frequently asked question in the local cache], the set of all data in the cloud server [“the knowledge base stored on the server”, where the “semantic understanding of the input sentence” is performed “according to [the] knowledge base” because the semantic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of server-side question answering with another because the prior art teaches the claimed invention except for the substitution of server-side question answering which does not necessarily determine an answer to a question based on semantic understanding of the question with server-side question answering which does.  Tseretopoulos suggests that server-side question answering which determines an answer to a question based on semantic understanding of the question was known in the art.  One of ordinary skill in the art could have substituted one type of server-side question answering with another to obtain the predictable results of a system including a cloud server and a Q&A user .

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Petrov, Ducatel, and Tseretopoulos, as applied to Claims 1 and 9, above, and further in view of Busey et al. (US 6,377,944), hereafter Busey.

updating the cached sample sentences and response content of the cached sample sentences according to the input sentence and the response content of the input sentence (col. 9, line 41 – col. 10, line 22; 
The combination [thus far] is as discussed in the rejection of claims 1 and 9, including where, if a speech-to-text-generated text user’s question does not match any of the most frequently asked questions in the local cache, the speech-to-text-generated text user’s question is sent by the Q&A user device to a cloud server and an answer to the user’s question is received by the Q&A user device from the cloud server.
Busey [col. 9, line 41 – col. 10, line 22] similarly describes where a customer [at least suggested to be a form of “user”] enters a query [at least suggested to be a question since col. 9, lines 41-55 describes where a web page prompts for a question, and col. 9, lines 55-64 describe “a preferred embodiment” that is at least suggested to be a preferred embodiment of a query “uses natural language-based query syntax” and “free-form query”, and col. 10, lines 1-6 describes where “an answer” is “obtained for the query” and where “it is determined that the answer satisfactorily resolves the customer’s question”] and where an answer to the customer’s query is displayed [at least suggested to be displayed/presented to the user, see col. 9, line 67 – col. 10, line 6].  Busey [col. 9, line 41 – col. 10, line 22] further describes where “the question and answer pair are flagged for possible entry into the FAQ [a “Frequently Asked Questions” database], is used to update the FAQ [or other database], and is entered into the FAQ if the customer indicates that their question was adequately addressed.  Busey thus at 
Busey thus suggests “updating the cached sample sentences and response content of the cached sample sentences according to the input sentence and the response content of the input sentence”: interpreting “the cached sample sentences” as the collective set of the plurality of frequently asked questions in the question-and-answer pairs in the local cache of the Q&A device, and interpreting “response content of the cached sample sentences” as the corresponding answers to the plurality of frequently asked questions in the question-and-answer pairs in the local cache, the pair of the speech-to-text-generated text user’s question [i.e. “the input sentence”] and the answer to the user’s question received from the cloud server [i.e. “the response content of the input sentence” when there is no matching frequently asked question in the local cache] are added-to/entered-into the local cache containing frequently-asked-question-and-corresponding-answer pairs, thereby “updating” the local cache to include the question-and-answer pair of the speech-to-text-generated text user’s question and the answer to the user’s question received from the cloud server [thereby “updating the cached sample sentences and response content of the cached sample sentences” collectively “according to the input sentence and the response content of the input sentence”, where “the cached sample sentences” are updated because the speech-to-text-generated text user’s question “input sentence” is added to the plurality of frequently asked questions in the local cache and where “response content of the cached sample sentences” is updated because the answer to the user’s question 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine prior art elements according to known methods because the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (Guo suggests a local cache containing frequently-asked-question-and-answer pairs and where a user’s question is received and where an answer to the user’s question is received from a cloud server, and Busey suggests where a customer’s question and an answer to the user’s question, as a question and answer pair, is used to update a frequently asked questions database).  One of ordinary skill in the art could have combined the elements as claimed by known methods (by adding the function in Busey which adds, as a question and answer pair, the pair of a customer question and the answer to the customer’s question to an FAQ database to the set of functions performed on the user’s question, the answer to the user’s question obtained from the cloud server, and the local cache [a form of FAQ database] in Guo), and that in combination, each element merely performs the same function as it does separately (the adding of the question-and-answer pair of the user’s question and the answer to the user’s question to the FAQ database is a separate process relative to the receiving of the user’s question, the matching of the user’s question to the local cache frequently asked questions, the sending of the user’s question to the cloud server, the receiving of .
	
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Petrov, Ducatel, Tseretopoulos, and Busey, as applied to claims 2 and 10, above, and further in view of Gray (US 9,990,176).

As per Claims 3 and 11, Guo, in view of Petrov, Ducatel, and Tseretopoulos, do not, but Busey suggests (along with is terminal device equivalent) wherein the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence further comprises:… updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence (col. 9, line 41 – col. 10, line 22; 
Same combination as discussed in the rejections of claims 2 and 10, above)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine prior art elements according to known methods because the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (Guo suggests a local cache containing frequently-asked-question-and-answer pairs and where a user’s question is received and where an answer to the user’s question is received from a cloud server, and Busey suggests where a customer’s question and an answer to the user’s question, as a question and answer pair, is used to update a frequently asked questions database).  One of ordinary skill in 
Guo, in view of Petrov, Ducatel, Tseretopoulos, and Busey, do not, but Gray suggests (along with is terminal device equivalent) wherein the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence further comprises: determining an acquisition frequency of the input sentence; comparing the acquisition frequency of the input sentence to a first preset threshold; and in response to determining that the acquisition frequency of the input sentence is greater than the first preset threshold, updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence (col. 36, line 33 - col. 37, line 12; col. 37, lines 32-52; Figures 1 and 5;
The combination [thus far] is as discussed in the rejection of claims 2 and 10, above, including where Busey suggests where the speech-to-text-generated text user’s question and the answer to the user’s question received from the cloud server are, as a 
Gray describes [col. 37, lines 32-52 and Figures 1 and 5] where response data for a frequently asked question is, prior to receiving an utterance of a frequently asked question, stored locally on an electronic device [where the electronic device is suggested to be a user device as per Figure 1 which depicts electronic device 10 as a phone], which is similar to how Guo’s system stores answer data for frequently asked questions in the local cache.  Gray [col. 37, lines 32-52] describes where a criterion for a question to be considered “frequently asked” [thereby leading to response data for the “frequently asked” utterance data being locally stored] is that the question is asked “in excess of a threshold value”.
	Gray thus suggests “wherein the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence further comprises: determining an acquisition frequency of the input sentence; comparing the acquisition frequency of the input sentence to a first preset threshold; and in response to determining that the acquisition frequency of the input sentence is greater than the first preset threshold, updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence”: where a condition for the question-and-answer pair of the speech-to-text-generated text user’s question [“the input sentence”] and the answer to the user’s 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of frequently asked question data with another because the prior art teaches the claimed invention except .

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Petrov, Ducatel, Tseretopoulos, Busey, and Gray, as applied to claims 3 and 11, above, and further in view of Robinson (US 2016/0294970) and Kim (US 10,558,633).

As per Claims 4 and 12, Guo, in view of Petrov, Ducatel, and Tseretopoulos, do not, but Busey suggests (along with is terminal device equivalent) wherein, the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence… comprises: (col. 9, line 41 – col. 10, line 22; 
Same combination as discussed in the rejections of claims 3 and 11, above)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine prior art elements according to known methods because the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art 
Guo, in view of Petrov, Ducatel, Tseretopoulos, and Busey, do not, but Gray suggests (along with is terminal device equivalent) wherein, the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence in response to determining that the acquisition frequency of the input sentence is greater than the first preset threshold,… comprises: (col. 36, line 33 - col. 37, line 12; col. 37, lines 32-52; Figures 1 and 5;
Same combination as discussed in the rejections of claims 3 and 11, above)

Guo, in view of Petrov, Ducatel, Tseretopoulos, Busey, and Gray, do not, but Robinson suggests wherein, the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence in response to determining that the acquisition frequency of the input sentence is greater than the first preset threshold further comprises: comparing a cache capacity of the terminal device to a second preset threshold; in response to that the cache capacity of the terminal device is less than the second preset threshold,… updating the cached sample sentences and the response content of the cached sample sentences by using the input sentence and the response content of the input sentence to replace the cached sample sentence with the minimum acquisition frequency (paragraphs 14, 21, 22;
Robinson [paragraphs 14, 21, and 22] describes where data to be cached [similar to how the question and answer pairs are stored in the local cache in Guo] is 
Robinson thus suggests “wherein, the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence in response to determining that the acquisition frequency of the input sentence is greater than the first preset threshold further comprises: comparing a cache capacity of the terminal device to a second preset threshold; in response to that the cache capacity of the terminal device is less than the second preset threshold,… updating the cached sample sentences and the response content of the cached sample sentences by using the input sentence and the response content of the input sentence to replace the cached sample sentence with the minimum acquisition frequency”: where the Guo/Petrov/Ducatel/Tseretopoulos/Busey/Gray combination which, when a number-of-times/”frequency” that the user’s question has been asked is determined to exceeds/”be greater than” a threshold value [a “first preset threshold”], adds, to the local cache, the question-and-answer pair of the speech-to-text-generated text user’s question [“the input sentence”] and the answer to the user’s question received from the cloud server [“the response content of the input sentence” if there is no matching frequently asked 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of adding data to a local memory with another because the prior art teaches the claimed invention except for the substitution of adding data to local memory which does not necessarily replace least used data in the local memory if available storage capacity of the local memory is less than a threshold with adding data to local memory which does.  Robinson teaches that adding of data to local memory which replaces least used data in the local memory if available storage capacity of the local memory is less than a threshold was known in the art.  One of ordinary skill in the art could have substituted one type of adding data to local memory with another to obtain the predictable results of a Q&A user computer 
Guo, in view of Petrov, Ducatel, Tseretopoulos, Busey, Gray, and Robinson, do not, but Kim suggests wherein, the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence in response to determining that the acquisition frequency of the input sentence is greater than the first preset threshold further comprises: comparing a cache capacity of the terminal device to a second preset threshold; in response to that the cache capacity of the terminal device is less than the second preset threshold, comparing the acquisition frequency of the input sentence to an acquisition frequency of a cached sample sentence with a minimum acquisition frequency; and in response to determining that the acquisition frequency of the input sentence is greater than the acquisition frequency of the cached sample sentence with the minimum acquisition frequency, updating the cached sample sentences and the response content of the cached sample sentences by using the input sentence and the response content of the input sentence to replace the cached sample sentence with the minimum acquisition frequency (col. 8, lines 28-58;

Kim [col. 8, lines 28-58] describes where new data replaces lowest frequency data [similar to how Robinson replaces lowest frequency data in local memory with data to be stored/cached in the local memory] “strictly when the new value has a frequency higher than the lowest frequency currently in the buffer” [as an alternative to replacing the hash value of the lowest frequency in the top-k buffer regardless of the value of the lowest frequency].
Kim suggests “wherein, the updating the cached sample sentences and the response content of the cached sample sentences according to the input sentence and the response content of the input sentence in response to determining that the acquisition frequency of the input sentence is greater than the first preset threshold further comprises: comparing a cache capacity of the terminal device to a second preset threshold; in response to that the cache capacity of the terminal device is less than the second preset threshold, comparing the acquisition frequency of the input sentence to an acquisition frequency of a cached sample sentence with a minimum acquisition frequency; and in response to determining that the acquisition frequency of the input sentence is greater than the acquisition frequency of the cached sample sentence with the minimum acquisition frequency, updating the cached sample sentences and the response content of the cached sample sentences by using the input sentence and the response content of the input sentence to replace the cached sample sentence with the minimum acquisition frequency”: the added question-and-answer pair [which is added “in response to that the cache capacity of the terminal device is less than the second 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of replacing lowest frequency data in storage with another because the prior art teaches the claimed invention except for the substitution of replacing lowest frequency data in storage which .

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Petrov, Ducatel, and Tseretopoulos, and further in view of Ma et al. (US 2016/0196258), hereafter Ma, Shu et al. (US 2018/0285348), hereafter Shu, Frison (US 2019/0370273), and Kirmani et al. (US 2018/0285928), hereafter Kirmani.

As per Claims 5 and 13, Guo suggests (along with its terminal device equivalent) wherein the… matching the input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises:… determining whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences… (Figures 3 and 5; paragraphs 21, 41, 43, 59-65, 67, 73-78;
“wherein the… matching the input sentence with cached sample sentence… to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises:… determining whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences…”: Figures 3 and 5; paragraphs 21, 41, 59-63; determining whether there is a match to a question in a query from a user among one of a plurality of frequently asked questions [in a local cache of the Q&A device] that each have an associated answer/”response content” [where each frequently asked question and its associated answer are a question-answer pair in the local cache].  Paragraph 21 describes determining whether a question from a user matches a question in a local cache and “If the question is found in the local” [at least suggested to be where the user question matches a question in the local cache] “an associated answer” [at least suggested to be an answer associated with the local cache question that matches the user question] “is provided to the user”, and paragraph 62 describes determining whether a query included a question from a user is matched to a 
Guo, in view of Petrov, do not, but Ducatel suggests wherein the semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises:… performing a similarity calculation on the input sentence and each sample sentence…and determining whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences based on a result of the similarity calculation (paragraphs 10, 17, 40-44 and 56;
	Same combination as discussed in the rejection of claims 1 and 9, where Ducatel suggests where the matching/comparison of the user input question [a speech-to-text-generated text input question in the Guo/Petrov combination] to frequently asked question[s] in the local cache is more specifically a semantic similarity matching/comparison [i.e. “semantically matching”] that matches/compares, for s”], the user input question to the frequently asked question in the local cache by determining the semantic similarity between the user input question and the frequently asked question, and by determining whether the semantic similarity between the user input question and the frequently asked question is sufficient for the user input question and the frequently asked question to be considered a match.
Ducatel [paragraphs 17 and 40-44] further describes where semantic similarity between text passages can be numeric quantities [a PSSM from 0 to 1], and where text passages can be a complete sentence [paragraph 17], and where a numerical indication of semantic similarity [the PSSM] can be calculated [paragraph 40].
Ducatel thus further suggests “wherein the semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises:… performing a similarity calculation on the input sentence and each sample sentence…and determining whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences based on a result of the similarity calculation”: where, for each of the frequently asked questions in the local cache, determining the semantic similarity between the user input question and the frequently asked question, and determining whether the semantic similarity between the user input question and the frequently asked question is sufficient for the user input question and the frequently asked question to be considered a match includes, for each of the frequently asked questions in the local cache, calculating a similarity value indicating a degree of 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of user-question-to-stored-question comparison with another because the prior art teaches the claimed invention except for the substitution of user-question-to-stored-question comparison which does not necessarily determine, for each of a plurality of stored questions, how semantically similar the user question and the stored question are (by calculating a numerical value indicating a degree of semantic similarity between the user question and the stored question and determining whether the numerical value is “sufficient” for the user question and the stored question to be considered a match) with user-question-to-stored-question comparison which does.  Ducatel teaches that user-question-to-stored-question comparison which determines, for each of a plurality of stored questions, how semantically similar the user question and the stored question are (by calculating a numerical value indicating a degree of semantic similarity between the user question and the stored question and determining whether the numerical value is “sufficient” for the user question and the stored question to be considered a match) was known in the art.  One of ordinary skill in the art could have substituted one type of user-question-to-stored-question comparison with another to obtain the predictable results of a Q&A user computer device which receives a input question from a user, determines if there is a matching frequently asked question that matches the input question in a local cache containing frequently-asked-question/answer pairs, and if there is a matching 
Guo, in view of Petrov, Ducatel, and Tseretopoulos, do not, but Ma suggests wherein the semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises:… acquiring a word vector of one or more words in the input sentence… and acquiring a word vector of one or more words in each sample sentence…; generating a sentence vector of the input sentence according to the word vector of the one or more words in the input sentence, and generating a sentence vector of each sample sentence according to the word vector of the one or more words in each sample sentence; performing a similarity calculation on the input sentence and each sample sentence according to the sentence vector of the input sentence and the sentence vector of each sample sentence; and determining whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences based on a result of the similarity calculation (paragraphs 8, 35, 38;
Ma describes “performing word vectorization processing separately on words in a first sentence and a word in a second sentence to obtain a first word vector and a second word vector, where the first sentence includes at least two words, the first word vector includes word vectors of all the words in the first sentence, the second sentence includes at least one word, and the second word vector includes word vectors of all words in the second sentence; performing, in a preset word vector compression order, compression coding processing on the first word vector according to a first compression coding parameter to obtain a first statement vector; when the second sentence includes one word, using the second word vector as a second statement vector; or when the second sentence includes at least two words, performing, in the preset word vector compression order, compression coding processing on the second word vector according to a second compression coding parameter to obtain a second statement vector; and determining a vector distance between the first statement vector and the second statement vector, and evaluating a semantic similarity between the first sentence and the second sentence according to the vector distance” [paragraph 8].  
Ma suggests “wherein the semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises:… acquiring a word vector of one or more words in the input sentence… and acquiring a word vector of one or more words in each sample sentence…; generating a sentence vector of the input sentence according to the word vector of the one or more words in the input sentence, and generating a sentence vector of each sample sentence according to the word vector of the one or more words in each sample sentence; performing a similarity calculation on the input sentence and each sample sentence according to the sentence vector of the input sentence and the sentence vector of each sample sentence; and determining whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences based on a result of the similarity calculation”: where the matching/comparing, for each of the plurality of frequently asked questions in the local cache, the input question to the frequently asked question in the local cache to determine a semantic similarity value is performed by determining/acquiring a word vector for each word in the user input question, obtaining a first word vector for the user input question including the word vectors for the words in the user input question [i.e. a “sentence vector” since it is a “vector” containing a word vector for each word in the user input question “sentence”], 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of sentence semantic similarity evaluation with another because the prior art teaches the claimed invention except for the substitution of sentence semantic similarity evaluation which does not necessarily perform semantic similarity evaluation by determining, for each of two sentences being evaluated for semantic similarity, a word vector for each word in the sentence, and obtaining a word vector for all of the words in the sentence including the word vectors for the words in the sentence, and by evaluating semantic similarity between the two sentences based on the word vector for all of the words in one of the two sentences and based on the word vector for all of the words in the other of the two sentences with sentence semantic similarity evaluation which does.  Ma teaches that sentence semantic similarity evaluation which performs semantic similarity evaluation by determining, for each of two sentences being evaluated for semantic similarity, a 
Guo, in view of Petrov, Ducatel, Tseretopoulos, and Ma, do not, but Shu suggests wherein the semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises: performing word segmentation on the input sentence and each sample sentence of the cached sample sentences, respectively; acquiring a word vector of one or more words in the input sentence according to a word segmentation result for the input sentence…and acquiring a word vector of one or more words in each sample sentence according to a word segmentation result for each sample sentence… (paragraphs 27, 29;
Shu [paragraph 27] describes word segmentation is performed on the Kth round of the query sentence by using a term as a unit and where a word vector of each term in a query is represented by using one-hot encoding [one of the word vectorization methods described in paragraph 35 of Ma].  Paragraph 29 more specifically describes where each of a plurality of words in a sentence have a respective word vector.
Shu suggests “wherein the semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises: performing word segmentation on the input sentence and each sample sentence of the cached sample sentences, respectively; acquiring a word vector of one or more words in the input sentence according to a word segmentation result for the input sentence…and acquiring a word vector of one or more words in each sample sentence according to a word segmentation result for each sample sentence…”: where the user input question and the frequently asked questions are segmented into words and where the word vectors that are determined for the words of the user input question and the frequently asked questions and that are used to form the first word vector and the second word vectors are determined for the words that are determined by segmenting the user input question and the frequently asked questions into words.  Put another way, instead of determining the word vectors for the words of any one of the input question and the frequently asked questions directly without word segmentation, Shu suggests where the questions are first segmented into words to determine what 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of determining a word vector for each of a plurality of words in a sentence with another because the prior art teaches the claimed invention except for the substitution of determining a word vector for each of a plurality of words in a sentence which does not necessarily segment the sentence into words and then determine a word vector for each of the words identified by segmenting the sentence into words with determining a word vector for each of a plurality of words in a sentence which does.  Shu teaches that determining a word vector for each of a plurality of words in a sentence which segments the sentence into words and then determines a word vector for each of the words identified by segmenting the sentence into words was known in the art.  One of ordinary skill in the art could have substituted one type of determining a word vector for each of a plurality of words in a sentence with another to obtain the predictable results of a Q&A user computer device which receives a input question from a user, determines if there is a matching frequently asked question that matches the input question in a local cache containing frequently-asked-question/answer pairs, and if there is a matching frequently asked question in the local cache, provides an answer associated with the matching frequently asked question to the user, and if there is no matching frequently asked question in the local cache, sends the input question to a cloud server, receives an answer to the input question from the cloud server, and provides the answer received from the cloud server to the user (as per Guo) where the input question is an input text 
Guo, in view of Petrov, Ducatel, Tseretopoulos, Ma, and Shu, do not, but Frison suggests acquiring a word vector of one or more words in the input sentence according to a word segmentation result for the input sentence and… word vectors, and acquiring a word vector of one or more words in each sample sentence according to a word segmentation result for each sample sentence and the… word vectors; (paragraphs 14, 64, 67, 102, 111;
Frison describes “After word vectors are stored in the word vector DB 30 with the exemplary process shown in FIG. 5 performed by the word embedding system 40, the enhanced search system 10 may retrieve information from the text DB 20 with reference to the word vector DB 30” [paragraph 102].  Paragraph 111 describes where a word vector representing a first term may be retrieved by accessing a word vector DB.  Paragraph 14 describes where a vector may represent a word or phrase [suggesting where the word vector representing the first term can be a word vector of a single word such that the first time is suggested, in one embodiment, to be a single word].  Paragraph 67 describes where word vector DB may be a database storing vector representations of words and [optionally] phrases that may appear in the user input.  See also paragraph 64 which at least suggests where DB is an abbreviation for database.
and… word vectors, and acquiring a word vector of one or more words in each sample sentence according to a word segmentation result for each sample sentence and the… word vectors;”: where the word vectors that are determined for the words identified by segmenting the user input question and the frequently asked questions in the local cache are determined by retrieving a stored word vector [stored in a word vector database] for each of the words in the user input question and the frequently asked questions in the local cache [i.e. each word identified by performing word segmentation on the user input question and the frequently asked questions in the local cache])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of determining a word vector for a word with another because the prior art teaches the claimed invention except for the substitution of determining a word vector for a word which does not necessarily retrieve a word vector stored in a word vector database for the word with determining a word vector for a word which does.  Frison teaches that determining a word vector for a word which retrieves a word vector stored in a word vector database for the word was known in the art.  One of ordinary skill in the art could have substituted one type of determining a word vector for a word with another to obtain the predictable results of a Q&A user computer device which receives a input question from a user, determines if there is a matching frequently asked question that matches the input question in a local cache containing frequently-asked-question/answer pairs, and if there is a matching frequently asked question in the local cache, provides an answer 
Guo, in view of Petrov, Ducatel, Tseretopoulos, Ma, Shu, and Frison, do not, but Kirmani suggests acquiring a word vector of one or more words in the input sentence according to a word segmentation result for the input sentence and cached word vectors, and acquiring a word vector of one or more words in each sample sentence according to a word segmentation result for each sample sentence and the cached word vectors; (paragraph 33;
Kirmani describes where word vectors can more particularly be stored in a cache [paragraph 33]
cached word vectors, and acquiring a word vector of one or more words in each sample sentence according to a word segmentation result for each sample sentence and the cached word vectors;”: where the word vector database storing the word vectors determined for the words in the user input question and the frequently asked questions is more specifically a cache [such that the word vectors are “cached word vectors”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of word vector storage with another because the prior art teaches the claimed invention except for the substitution of a word vector storage which is not necessarily a cache with a word vector storage which is.  Kirmani teaches that word vector storage which is a cache was known in the art.  One of ordinary skill in the art could have substituted one type of word vector storage with another to obtain the predictable results of a Q&A user computer device which receives a input question from a user, determines if there is a matching frequently asked question that matches the input question in a local cache containing frequently-asked-question/answer pairs, and if there is a matching frequently asked question in the local cache, provides an answer associated with the matching frequently asked question to the user, and if there is no matching frequently asked question in the local cache, sends the input question to a cloud server, receives an answer to the input question from the cloud server, and provides the answer received from the cloud server to the user (as per Guo) where the input question is an input text question that is generated by performing speech-to-text processing on a question spoken by the user at .

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Petrov, Ducatel, Tseretopoulos, Ma, Shu, Frison, and Kirmani, as applied to claims 5 and 13, above, and further in view of Xu et al. (US 2019/0163735), hereafter Xu.

As per Claims 6 and 14, Guo, in view of Petrov, Ducatel, and Tseretopoulos, do not, but Ma suggests (along with its terminal device equivalent) wherein the generating a sentence vector of the input sentence according to the word vector of the one or more words in the input sentence, and generating a sentence vector of each sample sentence according to the word vector of the one or more words in each sample sentence;…comprises (paragraphs 8, 35, 38;
Same combination as discussed in the rejection of claims 5 and 13, above.)

	Guo, in view of Petrov, Ducatel, Tseretopoulos, Ma, Shu, Frison, and Kirmani, do not, but Xu suggests wherein the generating a sentence vector of the input sentence according to the word vector of the one or more words in the input sentence, and generating a sentence vector of each sample sentence according to the word vector of the one or more words in each sample sentence further comprises:  -31-encoding the word vector of the one or more words in the input sentence and encoding the word vector of the one or more words in each sample sentence using a neural network, so as to generate the sentence vector of the input sentence and the sentence vector of each sample sentence (paragraph 99;
	The combination [thus far] is as discussed in the rejections of claims 5 and 13, above, including where Ma suggests “wherein the semantically matching the input sentence with cached sample sentences to determine whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences further comprises:… acquiring a word vector of one or more words in the input sentence… and acquiring a word vector of one or more words in each sample sentence…; generating a sentence vector of the input sentence according to the word vector of the one or more words in the input sentence, and generating a sentence vector of each sample sentence according to the word vector of the one or more words in each sample sentence; performing a similarity calculation on the input sentence and each sample sentence according to the sentence vector of the input sentence and the sentence vector of each sample sentence; and determining whether there is a sample sentence having the same or similar semantics as the input sentence among the cached sample sentences based on a result of the similarity calculation”: where the matching/comparing, for each of the plurality of frequently asked questions in the local cache, the input question to the frequently asked question in the local cache to determine a semantic similarity value is performed by determining/acquiring a word vector for each word in the user input question, obtaining a first word vector for the user input question including the word vectors for the words in the user input question [i.e. a “sentence vector” since it is a “vector” containing a word vector for each word in the user input question “sentence”], determining/acquiring a word vector for each word in the frequently asked question, obtaining a second word vector for the frequently asked question including the word vectors for the words in the frequently asked question [i.e. a “sentence vector” since it is a “vector” containing a word vector for each word in the frequently asked question “sentence”] and determining a semantic similarity between the first sentence and the second sentence based on the first word vector and the second word vector [e.g. by determining a first statement vector from the first word vector, by determining a second statement vector from the second word vector, determining a vector distance between the first statement vector and the second statement vector, and then evaluating the semantic similarity based on the vector distance]
	Xu [paragraph 99] describes where a sentence vector may be generated based on word vectors of respective words in a corresponding sentence, and where the sentence vector is generated based on the word vectors using a neural network.
further comprises:  -31-encoding the word vector of the one or more words in the input sentence and encoding the word vector of the one or more words in each sample sentence using a neural network, so as to generate the sentence vector of the input sentence and the sentence vector of each sample sentence”: where the obtaining of the first word vector [including the word vectors for the words in the user input question], instead, generates, using a neural network, a first sentence vector based on the word vectors for the words in the user input question [i.e. “encod[es] the word vector of the one or more words in the input sentence…using a neural network, so as to generate the sentence vector of the input sentence”], and where the obtaining of the second word vector [including the word vectors for the words in the frequently asked question in the local cache], instead, generates, using a neural network, a second sentence vector based on the word vectors for the words in the frequently asked question in the local cache [i.e. “encod[es] the word vector of the one or more words in each sample sentence using a neural network, so as to generate…the sentence vector of each sample sentence”, where the comparison between the user input question and the frequently asked question is done for each frequently asked question in the local cache and so the sentence vector is generated for each frequently asked question “sample sentence” in the local cache], and where the calculating of the numerical value indicating a degree of semantic 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of obtaining of a vector based on word vectors corresponding to words in a sentence with another because the prior art teaches the claimed invention except for the substitution of obtaining of a vector based on word vectors corresponding to words in a sentence which does not necessarily generate, using a neural network, a sentence vector based on the word vectors corresponding to the words in the sentence with obtaining of a vector based on word vectors corresponding to words in a sentence which does.  Xu teaches that obtaining of a vector based on word vectors corresponding to words in a sentence which generates, using a neural network, a sentence vector based on the word vectors corresponding to the words in the sentence was known in the art.  One of ordinary skill in the art could have substituted one type of obtaining of a vector based on word vectors corresponding to words in a sentence with another to obtain the predictable results of a Q&A user computer device which receives a input question from a user, determines if there is a matching frequently asked question that matches the input question in a local cache containing frequently-asked-question/answer pairs, and if there is a matching frequently asked question in the local cache, provides an answer associated with the matching frequently asked question to the user, and if there is no matching frequently asked question in the local cache, sends the input question to a cloud server, receives an answer to the input question from the cloud server, and provides the answer received from the cloud server to the user (as per Guo) where the .

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Petrov, Ducatel, and Tseretopoulos, as applied to Claims 1 and 9, above, and further in view of Kennewick et al. (US 2004/0044516), hereafter Kennewick.

wherein: the response content of the input sentence further comprises at least one of a control instruction or voice response content; and the responding to the input sentence according to the response content of the input sentence includes at least one of: performing a corresponding action according to the control instruction, or carrying out a voice broadcast on the voice response content (paragraphs 86, 89, 155, 173; Figures 1-2;
As discussed in the rejection of claims 1 and 9, Guo [paragraph 21] suggests where a response to a question can be output via audio output.
Kennewick [paragraph 86, 89, 155, 173, and Figures 1 and 2] describes where a speech unit receives utterances of a user and where speech received from a main unit is annunciated by the speaker [paragraph 86, at least suggesting that outputting speech by the speech unit outputs the speech within hearing range of the user] and where a response from a server-side element [agents 106 in paragraph 89 are in the main unit of Figure 1] is sent to a “client-side” device [i.e. sent to the speech unit which receives the user utterances] in the form of speech [i.e. “voice content” generated by processing a response string with text to speech processing, see paragraphs 89 and 173] and where “responses to users” are “results of questions” [paragraph 89] and where a domain agent among agents 106 creates a satisfactory response to a question which is formatted into a format used by text to speech engine 124 [Figure 2, paragraph 173, at least suggesting an embodiment where the response string in paragraph 89 is a 
Kennewick thus suggests “wherein: the response content of the input sentence further comprises at least one of a control instruction or voice response content; and the responding to the input sentence according to the response content of the input sentence includes at least one of: performing a corresponding action according to the control instruction, or carrying out a voice broadcast on the voice response content”: the answer received by the Q&A device from the cloud server [“the response content of the input sentence”] is, instead, in the form of speech data [speech-answer/“voice response” data “content”] which is sent by the cloud server to the Q&A device and which is to be output audibly by the Q&A device [audibly-outputting-the-speech-answer-received-from-the-cloud-server/“carrying out a voice broadcast on the voice response content” as part of providing-the-answer-to-the-user’s-question-received-from-the-cloud-server-to-the-user/“responding to the input sentence according to the response content of the input sentence”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of answer to a user question received by a user device from a remote device over a network with another because the prior art teaches the claimed invention except for the substitution of an answer to a user question received by a user device from a remote device over a network which is not necessarily speech data to be output by a speaker of the user device with an answer to a user question received by a user device from a remote device over a network which is.  Kennewick teaches that an answer to a user question .

Allowable Subject Matter
Claims 8, 16, 19, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	As per Claim(s) 8 (and similarly claims 16 and 19), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1 and 8 together, including (i.e. in combination with the remaining limitations in claim[s] 1 and 8) sending an update request message carrying cache capacity information of the terminal device itself to the server; receiving cache update data from the server, wherein the cache update data is generated by the server at least according to the cache capacity information of the terminal device itself carried by the update request message and acquisition frequencies of respective sample sentences in the knowledge base; and updating the cached sample sentences and the response content of the cached sample sentences according to the cache update data.
	2012/0015642 teaches “The mobile terminal 10 analyzes the descriptor to check a capacity required for storing the update file (S325) and then determines whether an available capacity of the internal memory or of the external memory is greater than a size of the update file (S327). If the available capacity of at least one of the memories is before the request for an update is sent to a server.
2019/0114082 teaches “In some embodiments, rather than a fixed threshold, the N replicas with the highest update counters 310 will be referenced in the candidate list 312, where N is a predetermined integer that may also be varied (increase as available space decreases on the server 402, 404, decrease with increased loading of the server 402, 404, increase with increasing number of replicas stored by the server 402, 404).” (paragraph 54)
	7315826 teaches “According to a fourth aspect of the present invention, in online shopping in which a mail-order business is performed between a center and a terminal via an online communication system, for answering a question asked by a customer, there is provided an answer database for previously storing necessary but minimum answers to questions; question item determination means for receiving a question A from the customer and determining whether or not the question A is included in predetermined question items; search means for searching the answer database when 
2017/0295236 teaches “When the database request is an update request, the hash value (or other index used by the cache) is used to update the corresponding data in the cache if the corresponding data is already stored in the cache or to store the corresponding data in the cache if the corresponding data in not already stored in the cache. In some examples, when there is no space in the cache to store the update, one or more values in the cache may be replaced using any suitable cache replacement policy, such as least-recently used, least-frequently used, and/or the like” (paragraph 136)
2010/0057723 teaches “There are a few "answer" services such as Answer.com, Just Dial, Google Local (Beta version) that provide answers to a limited set of questions. Many of these services are human assisted and promise to get back through email with answers. Some are automated to a limited extent where they answer out of a well 
4330845 teaches “Assuming that the Key Memory and the Replacement Memory would have finite space limitations, some sort of simple replacement algorithm could be provided so that whenever new string candidates are submitted to the system they would replace the least frequently used numbers currently resident in said memories. As will be appreciated by those skilled in the art, such replacement algorithms could be similar to page replacement algorithms used in current high speed hierarchical memory systems
2003/0046434 teaches “Generally, a client will send data to be updated to a server and request updated data be sent back to the client. To request updated data from the server, the client may use the <GetChanges /> tag; otherwise, the server should not send updated data when responding to updates sent from the client”.  This reference describes where a client sends data to be updated to a server and requests updated data to be sent back to the client.
2009/0138477 teaches “Message exchange 400 begins at 405, where client 102 sends an identification of channel subscriptions to server 104. At 410, client 102 receives an identification of an update interval. At 415, client 102 sends a request for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For claim 4.
2002/0046291 teaches “If the conversation is not in the cache several actions will be required One (107) is to perform the ordinary look-up (e g as shown in FIG. 2). At stage 108 the controller determines whether the packet count for the conversation is greater than that in the threshold in register 171 If the packet count for the conversation is not greater than the threshold register there will be no need to enter this conversation in the cache and the process will terminate in readiness for the processing of the next packet If however the packet count for the conversation is greater than the count in the threshold register then the least frequent conversation in the cache will be replaced (stage 109) by the conversation represented by the new packet, including the AD block when it is found The threshold register will be updated with the packet count for this conversation” (paragraph 49).  This reference does not appear to teach where the least frequent data in the cache is replaced if data that replaces the least frequency data has a frequency that exceeds the least frequent data’s frequency.
For claim 6.
2018/0166077 Next, in the sentence vector generation processing, averaging processing is performed (Step S3). While processing for vectorizing the words included 
For claim 18.
	2002/0023144 teaches “FIG. 13 is a diagram of a process 1300 of dynamically updating context sensitive frequently asked questions (FAQs) information as performed by the suggestion module 324 shown in FIGS. 3, 4 and 6. In this embodiment, the user assistance system 210 provides dynamically computed FAQ statistics information. The user 114 views an FAQ in a specific context 1310, and may select an FAQ question/answer pair 1320 from a question/answer pair list, for example arranged in order of the frequency asked by the statistics module 344 (see description above in relation to FIG. 11). The tracking module 340 logs the selection of the question/answer pair request and the statistics module 344 updates the frequency statistics for the selected question/answer pair in the specified context 1330. Subsequent users viewing the FAQ list in a similar context are shown a list with the updated statistical information relating to the frequency with which the question/answer pair was selected 1340. In this way, the FAQ list is dynamically arranged such that the statistics module 344 computes statistics information that is updated as the system 210 is being used. Thus, as users knowledge base stored on the server is updated.
2009/0327234 teaches “In one example implementation, the request engine 122 may receive a request for the Q&A Webpage 114 and transmits the Q&A Webpage 114 to the client 104 for display through the GUI 126. In response to at least a request to submit an answer, the answer module 116 may present an answer box 128a and an associated search field 128b with a submit button 128c. The search module 118 may automatically transmit a search query 130 to the search engine 106 submitted using the search field 128b and the submit button 128c. Based, at least in part, on the search query 130, the search engine 106 may transmit search results 132 to the client 104a. The client 104a may present the search results 132 to the user through the GUI 126a including graphical elements for updating an answer with a reference (e.g., footnote) to 
5668958 teaches “In response, a server process 222 creates an FCB 228 to represent the open file and hold associated control information. The application within client 44 then makes an update request and the client 44 sends the update request to the server (step 126). In response, a server process 224 updates the corresponding data blocks 242 in the server memory and creates a WRB 230 using current information from the FCB 228. If the request was successful, the server process 224 automatically commits the update by causing object information to be updated on permanent storage 250, and causing file updates to be written to permanent storage 250”.  This reference appears to describe where a client device can update server-side data.
2004/0230897 teaches “the client 14 sends the updated data to server 12 at step 100. At step 102, the server 12 updates the database 20 and unlocks the locked nodes. 
10713289 teaches “The server(s) 120 causes (158) a user device (i.e., the speech-controlled device 110 or the tactile input device 115) to output content corresponding to a question of either the first dialog path or the second dialog path. For example, the data output by the speech-controlled device 110 may be audio and the data output by the tactile input device 115 may be text. The server(s) 120 may determine the user device to output the content based on a user profile associated with the devices. For example, a camera may capture a representation of the user 5. The server(s) 120 may determine a location of the user based on the representation, access a profile of the user 5, and determine a device in the profile most proximate to the user 5 for outputting the content. The user device may, after outputting the content, capture data corresponding to an answer to the question. The user device may send the data corresponding to the answer to the server(s) 120”.  This reference appears to describe where a user device may send data corresponding to an answer to a server (thereby updating a server’s data to include the sent answer data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EY 9/30/2021
/ERIC YEN/Primary Examiner, Art Unit 2658